DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments filed 12/16/2020 are acknowledged and entered.

Election/Restrictions – Retained for the Record and Revised Upon Further Reconsideration
Applicant’s election without traverse of the following species in the reply filed on 12/14/2017 is acknowledged:
1) Recovering at constant conductivity (claim 1, not claim 2);
2) Urea as denaturant (claims 3 and 24 for above species of constant conductivity);
3) Anionic type of ion exchange chromatography material (claim 9 for above species of constant conductivity);
4) quaternized ionic ligand (claim 11 for above species of constant conductivity);
5) SEQ ID NO:1 for single polypeptide of claims 22 or 23 (claim 22 for above species of constant conductivity).
Claims 2, 4-8, 10, 12, 14, 16, 18, 20, 23 and 25 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2017.
On reconsideration per the 9/16/20 Office action the requirement for election between recovering at constant conductivity (claim 1) and “not” so specifying (claim 2) was withdrawn. 
On further reconsideration and consistent with Applicant’s 12/14/2017 species election without traverse, apart from this withdrawn ‘species’ requirement, claims 4, 10, 12, 23 and 25 are rejoined and examined herein. 

The Examiner notes for the record that the 6/15/17 restriction requirement regarding claim 1 versus claim 2, when based on combination/subcombination analysis for which the claim 1 subcombination was specific - requiring constant conductivity, whereas the claim 2 combination did not require constant conductivity so was broad, was proper – see MPEP 806.05 II.A., and the subsequent 12/14/17 election was without traverse.


Priority
The instant application, filed 10/22/2015 is a continuation of 13588281, filed 08/17/2012 ,now abandoned and having 2 RCE-type filings therein, and claims foreign priority to 11178745.3, filed 08/25/2011, and claims foreign priority to 11183862.9, filed 10/04/2011.


Status of Claims
	Claims 1, 2, 4-16, 18-23, and 25 are pending.
Claims 3, 17, 24, 26, 27 are cancelled.
Claims 5-8, 13-16 and 18 are withdrawn because they are directed to non-elected species whose elections of species are maintained.
Claims 1, 2, 4, 9-12, 19-23 and 25 are pending and under consideration.

Withdrawn Rejections/Objections
Applicant’s arguments, see page 9, filed 12/16/20, and amendments, with respect to the rejection of claims 1, 3, 5, 7, 9, 11, 13, 14, 15, 19, 21, 24, 26 and 27 are rejected under 35 U.S.C. 112(b)  have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, 7, 9, 11, 13, 14, 15, 19, 21, 24, 26 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn. 
The Examiner notes that Applicant may consider moving the last phrase in instant claim 1, “wherein the denaturant is urea or an urea derivative’ to the end of the “recovering …” step paragraph to clarify that the denaturant of that step is urea or a urea derivative, if this is what is intended.

Applicant’s arguments, see page 9, filed 12/16/20, and amendments, with respect to the rejection of claims 1, 3, 9, 11, 13, 15, 19, 21, 22, 24, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, have been fully considered and are persuasive.  The rejection of claims 1, 3, 9, 11, 13, 15, 19, 21, 22, 24, 26 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, has been withdrawn. 

The rejection of claims 19 and 27 under 35 U.S.C. §103(a) over Hoang in view of Gooding and Demain, as evidenced by Mohan, in the Office action mailed 9/16/20 is withdrawn in view of the amendments filed 12/16/20, noting that the rejection of claim 27 is moot based on cancellation of claim 27.

The rejection of claims 19 and 21 under 35 U.S.C. §103(a) over Hoang in view of Gooding and Demain, Lees and AF in the Office action mailed 9/16/20 is withdrawn in view of the amendments to claim 19 filed 12/16/20.

The rejection of claims 2, 4, 10, 12, 14, 18, 20 and 25 under 35 U.S.C. §103(a) over Wingfield in view of GE, in the Office action mailed 9/16/20 is withdrawn in view of the amendments filed 12/16/20. The Examiner has reconsidered and withdraws the previous statement that the feature of “applying the polypeptide to an ion exchange chromatography material in the absence of any denaturant” is free of the art.

The rejection of claim 16 under 35 U.S.C. §103(a) over Wingfield in view of GE and AF, in the Office action mailed 9/16/20 is withdrawn in view of the amendments filed 12/16/20.  The Examiner has reconsidered and withdraws the previous statement that the feature of “applying the polypeptide to an ion exchange chromatography material in the absence of any denaturant” is free of the art.

The rejection of claims 2 and 23 under 35 U.S.C. §103(a) over Wingfield in view of GE and Hoang, in the Office action mailed 9/16/20 is withdrawn in view of the amendments filed 12/16/20.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from claim 2, which states two steps under the higher-level purifying step, these being applying and recovering. Claim 20 states that the purifying “further comprises …” yet recites steps that appear to duplicate in part the noted purifying steps of claim 2, e.g., the second solution of 
Clarification and/or amendment is required.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.

1. 	Claims 1, 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tran et al., Chromatographia 2007, 66, November (No. 9/10), 709-715 (Tran), in view of Yan et al., (1998) J Chromatogr A 813:187–200 12 (Yan), Nadler et al., (1996) J  Chromatogr A 743:91–98 13 (Nadler), and Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt from page 429 provided (Gooding, applied and provided 4/19/18).
Claim 1 is directed to a method of purifying a recombinantly produce polypeptide by applying a denaturant free solution of the polypeptide to an ion exchange column and eluting (synonymous with recovering) the polypeptide with a gradient of urea or urea derivative at constant conductivity, wherein the column matrix is styrene-divinylbenzene. Constant conductivity is interpreted to encompass any small changes in conductivity that may occur during elution with a gradient of urea, such as exemplified in Applicant’s Examples 3 and 4, further noting that any small changes in conductivity that may occur are substantially less than an alternative elution/recovering with a salt gradient elution.

Regarding claim 1, Tran teaches alternative approaches to separating proteins based on their prior preparation – whether ‘native’ (unmodified) or modified by reduction, or reduction and alkylation (R/A), Abstract.
When adding urea to elute the R/A model proteins, page 713, Tran teaches that “The peak width of alkylated b-lactoglobulins was reduced with a factor of 10 when the urea concentration 
The following is set forth to address Tran’s use of urea when reducing the sample proteins.
When Tran reduces the sample proteins 8 M urea is included, however Tran references reference numbers 11-13 when stating “Reduction and alkylation were carried out as described”, page 711. The first two of these, Yan and Nadler, are particularly instructive regarding knowledge in the art.
When reviewing these references, particularly page 92 of Nadler, dithiothreitol (DTT) was used for reduction and urea was “also added to aid protein solubility.”  Nadler, first para of section 3.2 on page 95, explicitly states, “Addition of 8 M urea is optional, depending on the need to increase the solubility of reduced protein.” 
Yan on page 188 teaches that proteins “have been reduced by mercaptoethanol [6,7], dithiothreitol (DTT) [8–10] or tributylphosphine (TBP) [10–12], and alkylated under alkaline (pH 8) conditions using iodoacetamide [6,12], vinylpyridine [7,11], bromo-propylamine [8,9] or acrylamide [10],” 
Overall Nadler and Yan indicate that the skill in the art favored reducing agents such as mercaptoethanol, DTT, and TBP and that urea was not required for reduction or alkylation. Accordingly, based on the knowledge in the art, the use of urea was not needed for reduction, and use of urea was an alternative more directed to denaturing a protein when so desired, see also Tran, page 711 left column, first para, Under Model and Plasma Protein Solutions, or as an optional addition for solubilizing 
Based on these collective teachings, one of ordinary skill in the art would recognize that the method used by Tran, for reduction or reduction/alkylation, did not require the use of urea, and depending on the protein’s characteristics, particularly the need to increase the solubility of the reduced protein, urea could readily be eliminated from the reduction or reduction/alkylation steps, or any other preparative steps of the protein sample. Therefore, the method of Tran would reasonably be modified for proteins not needing urea at this preparative step, and when so modifying Tran’s methods the loading of the reduced or reduced/alkylated protein would meet the claim 1 limitation of being free of any denaturant.
While Tran taught using a strong anion exchange column, PL-SAX, page 710 right column, Tran did not teach that such column comprised an ion exchange chromatography material which comprises a matrix of cross-linked poly (styrene-divinylbenzene) to which ionic ligands have been attached.
However, Gooding, excerpt of page 429 as provided, teaches that the claimed matrix of cross-linked poly (styrene-divinylbenzene) is the most common of the new organic polymer resins for ion exchange chromatography, .
Based on these references’ teachings, the Examiner finds that Tran contained a method which differed from the claimed method by 1) the absence of any denaturant when loading the protein, which as above would have been known to be done, without any denaturant, when a protein did not require urea for initial solubilizing, and 2) the substitution of the ion exchange chromatography media with other components; finds that the substituted components and their functions were known in the art, this clearly based on 1) the teachings of the Nadler and the Yan references referred to in Tran – Nadler in particular as to the optional use of urea for initial solubilizing when reducing and/or alkylating, and 2) Gooding’s excerpt that teaches that the most common of the new organic polymers used as chromatography columns are formed from cross-linked polystyrene-divinylbenzene, so that substituting  and finds that one of ordinary skill in the art could have substituted one known element for another, and readily applied the purification methods of Tran to other proteins, including those not needed to be solubilized initially with urea (this clearly an optional step per Nadler), and the results of the substitutions – not using urea per Nadler and with a different chromatography resin/material, would have been predictable.
Accordingly, based on the above including non-use of urea for solubilizing and simple substitution of one common ion chromatography material for another, these materials being equivalents known to be used for the same purpose, MPEP 2144.06 II, and substituting one variant/sequence of A-I for another (this only as to the elected protein sequence SEQ ID NO:1), claim 1 would have been obvious.
Claim 19 also would have been obvious based on the reasoning applied to claim 1, above.  The first solution of claim 19 would reasonably be interpreted as a start buffer applied to the column before loading of the sample, see page 710 of Tran, and the other buffers meeting the limitations of claim 19 based on the reasoning applied to claim 1 (the fourth buffer of claim 19 being the elution buffer).
Claim 9 would have been obvious because Tran taught using a strong anion exchange column, PL-SAX, page 710 right column.

2. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tran et al., Chromatographia 2007, 66, November (No. 9/10), 709-715 (Tran), in view of Yan et al., (1998) J Chromatogr A 813:187–200 12 (Yan), Nadler et al., (1996) J  Chromatogr A 743:91–98 13 (Nadler), and Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt of page 429 provided (Gooding, .
The bases of rejection of claims 1 and 9 over Tran in view of Yan, Nadler and Gooding are set forth above.
Claim 11, understood to require that the ionic ligands of claim 1 are ethylenimine or quaternized ligands, is rejected as obvious because Agilent teaches that PL-SAX chromatography material, which Tran used, comprises quaternary amino groups, page 1 Introduction, page 4 first sentence.
For the claim(s) above, there would have been a reasonable expectation of success because ion exchange chromatography methods and optimizations are well known in the art of purifying polypeptides, and also no metrics of purity nor yield are set forth in the claims, so that any level of recovery and purity falls within the invention as claimed.

3. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tran et al., Chromatographia 2007, 66, November (No. 9/10), 709-715 (Tran), in view of Yan et al., (1998) J Chromatogr A 813:187–200 12 (Yan), Nadler et al., (1996) J  Chromatogr A 743:91–98 13 (Nadler), and Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt of page 429 provided (Gooding, applied and provided 4/19/18), as applied to claims 1 and 19 above, and further in view of US 2011/0263834, Lees and Sakaram, published 10/27/2011, priority to 4/23/2010 (Lees, applied and provided 4/19/18), and US 20100190210, Arunakumari and Ferreira, published 7/29/2010 (AF, applied and provided 9/16/20). 
The bases of rejection of claims 1 and 19 over Tran in view of Yan, Nadler and Gooding are set forth above.

This is supported in instant specification, paragraph 88 of the corresponding publication, which states, “optionally applying a third solution (wash step) to the ion exchange chromatography material” and appears when considering claim 19’s steps to correspond with what is additionally claimed in claim 21 – adding a wash step that comprises a buffer.
Tran does not explicitly teach a third buffer-comprising solution to the ion-exchange material.
Lees teaches a general approach to improving ion exchange chromatographic methods for purifying polypeptides, see Abstract and Summary of the Invention.
Lees teaches washing as a step within the general approach to improving ion exchange chromatography methods, and teaches this per the Abstract and also claim 1 to be between the binding step (which would follow claim 19’s applying the second solution comprising the polypeptide), and the desorbing step, which is equivalent to claim 19’s recovering step (elution in Tran). Washing as a step therefore was known to improve existing methods, including to reduce the contaminants or undesired impurities to ultralow levels, Lees Abstract, paragraph 3.
Because purification of polypeptides, particularly for therapeutic applications, requires high levels of purity, see for example paragraph 4 of AF this provides a rationale to combine, and it would have been obvious to combine the teachings of Lee with those of Tran, Yan, Nadler and Gooding, to add a washing step that included a buffer in the wash solution, which would meet the limitations of claim 21 (see in particular “(2)” of Abstract, and claims 1, 15-22).
The rationale is combining prior art elements according to known methods to yield predictable results. The Examiner finds that Tran in view of Yan and Nadler, Gooding and Lee separately included each element claimed, with one difference between the claimed invention and the collective prior art 
For the claim(s) above, there would have been a reasonable expectation of success because ion exchange chromatography methods and optimizations are well known in the art of purifying polypeptides, and also no metrics of purity nor yield are set forth in the claims, so that any level of recovery and purity falls within the invention as claimed.
Accordingly, claim 21 would have been obvious.

4. 	Claims 2, 4, 10, 23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al., Journal of Chromatography A, 1204 (2008) 42-47 (Hunter) in view of Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt of page 429 provided (Gooding, applied and provided 4/19/18), as evidenced by Miller, W.L., and J.D. Baxter: Synthesis of biologically active proteins by recombinant DNA technology. Drug Dev. Res. 1:435-454, 1981 (MB).
Claim 2 is directed to a method for producing a polypeptide comprising cultivating a prokaryotic or eukaryotic cell comprising a nucleic acid encoding the polypeptide, recovering the polypeptide from the cells or/and the cultivation medium, and purifying the polypeptide with an ion exchange chromatography column comprising a) applying the polypeptide to the column in the absence of any denaturant, and eluting (synonymous with recovering) the polypeptide with an eluent (synonymous 
Hunter broadly teaches separation of recombinant apolipoprotein A-IMilano modified forms and aggregates in an industrial ion-exchange chromatography unit operation, Title. 
Hunter teaches cultivating E. coli, a prokaryotic cell, which manufactures recombinant A-IM, the cells, as evidenced, by MB, see pages 436-441 including Fig. 3, comprising a nucleic acid encoding the A-IM polypeptide in order to produce this polypeptide, Fig. 1 page 44. This meets claim 2’s cultivating step. Fig. 1 also teaches primary recovery and clarification, which meets claim 2’s recovering step.
Thereafter also per Fig. 1 Hunter first recovers the monomer polypeptides and thereafter purifies the dimer polypeptides of A-IM. The open ‘comprising’ transition of claim 2 allows for additional steps, which here includes first purifying the monomer and also oxidizing to form dimers.
More specifically, in the third generation process, 3.4 page 46, Hunter teaches that after column equilibration with 20 mM Tris buffer, 75 mM NaCl, pH 7.9, “The resin was loaded to 10 g/L with the oxidation reaction mixture. No urea was added to the oxidation reaction mixture.”  Thus, Hunter teaches applying its A-I polypeptide to an ion exchange chromatography material in the absence of any denaturant. Note that this procedure differs from Fig. 1 in that the monomer is eluted after the oxidation reaction, see Fig. 7, page 46.
After washing 2 column volumes of equilibration buffer, first the A-I monomer was eluted with 8 CVs of 20 mM Tris, 115 mM NaCl, 2 M urea, pH 7.9. “The monomer elution was followed by an intermediate wash to transition the column to 20 mM Tris, 50 mM NaCl, 2 M urea, pH 7.9, followed by a wash to transition the column to 20 mM Tris, 50 mM NaCl, 6 M urea, pH 7.9. The washes transitioned the column to a lower salt concentration prior to the transition to high urea concentration. This allows the protein to remain bound to the column in 6 M urea prior to the elution. The dimer was then eluted with a 1 CV linear gradient with 20mM Tris, 102mM NaCl, 6M urea, pH 7.9. The 1 CV gradient was used 
Thus, Hunter teaches eluting the dimer A-I, the major form of the A-I polypeptide being recombinantly produced and purified – see Table 3, page 46, and which is a component of the loaded polypeptide, using a denaturant, urea, while raising the salt concentration, to achieve effective elution of the dimer. This meets claim 2’s recovering the polypeptide with a solution comprising a denaturant from the ion exchange chromatography material and thereby producing a polypeptide (the A-I dimer).
Hunter does not teach “whereby the ion exchange chromatography column material comprises a matrix of cross-linked poly (styrene-divinylbenzene) to which ionic ligands have been attached.”  Rather, Hunter uses Q Sepharose HP chromatography resin, see 2.2 page 43.
However, absent evidence to the contrary of an unusual/unexpectedly superior outcome, it would have been obvious to use any commonly known chromatography material, because these are merely the structural foundations to which particular ligands are attached, and the ligands confer the affinities for binding.  It would have been obvious to substitute any commonly used alternative anion exchange chromatography material, and particularly the claimed matrix of cross-linked poly (styrene-divinylbenzene) because the latter is taught as the most common of organic polymer resins for IEC, see Hplc Of Biological Macro-Molecules, Revised And Expanded, edited by Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt of page 429 provided, teaching that the most common of the new organic polymers used as chromatography columns are formed from cross-linked polystyrene-divinylbenzene.
Based on these references’ teachings, the Examiner finds that Hunter contained a method which differed from the claimed method by the substitution of the ion exchange chromatography media with other components; finds that the substituted components and their functions were known in the art, this clearly based on Gooding’s excerpt that teaches that the most common of the new organic polymers used as chromatography columns are formed from cross-linked polystyrene-divinylbenzene; 
Accordingly, based on simple substitution of one common ion chromatography material for another, because these materials are equivalents known to be used for the same purpose, MPEP 2144.06 II, and substituting one variant/sequence of A-I for another, claim 2 would have been obvious.
Claim 4, listing denaturants including urea and requiring the denaturant to be “one denaturant”, also is obvious based on the combined teachings of Hunter, which only used urea, and Gooding.
Claim 10 is also rejected as obvious because Hunter teaches anion exchange chromatography, see page 44, left column, last paragraph.
Claim 23, considering the elected species SEQ ID NO:1, would have been obvious because Hunter teaches separation of recombinant apolipoprotein A-IMilano modified forms, and SEQ ID NO:1 also is a recombinant apolipoprotein, so the approaches used by Hunter would have been viewed as obvious methods, and/or starting points, for separating a similar recombinant apolipoprotein.
Claim 25, wherein the denaturant is urea or a urea derivative, would have been obvious because Hunter uses urea.
For the claim(s) above, there would have been a reasonable expectation of success because ion exchange chromatography methods and optimizations are well known in the art of purifying polypeptides, and also no metrics of purity nor yield are set forth in the claims, so that any level of recovery and purity falls within the invention as claimed.

5. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al., Journal of Chromatography A, 1204 (2008) 42-47 (Hunter) in view of Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt of page 429 provided (Gooding, applied and provided 4/19/18), as evidenced by .
The bases of rejection of claims 2 and 10 over Hunter in view of Gooding as evidenced by MB are set forth above.
Claim 12, understood to require that the ionic ligands of claim 1 are ethylenimine or quaternized ligands, is rejected as obvious because QS teaches that Q Sepharose chromatography material, which Hunter used, comprises quaternary amino groups, page 2 left column.
For the claim(s) above, there would have been a reasonable expectation of success because ion exchange chromatography methods and optimizations are well known in the art of purifying polypeptides, and also no metrics of purity nor yield are set forth in the claims, so that any level of recovery and purity falls within the invention as claimed.

6. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al., Journal of Chromatography A, 1204 (2008) 42-47 (Hunter) in view of Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt of page 429 provided (Gooding, applied and provided 4/19/18), as evidenced by Miller, W.L., and J.D. Baxter: Synthesis of biologically active proteins by recombinant DNA technology. Drug Dev. Res. 1:435-454, 1981 (MB), as applied to claim 2 above, and further in view of US 2011/0263834, Lees and Sakaram, published 10/27/2011, priority to 4/23/2010 (Lees, applied and provided 4/19/18), and US 20100190210, Arunakumari and Ferreira, published 7/29/2010 (AF, applied and provided 9/16/20). 
The bases of rejection of claim 2 over Hunter in view of Gooding as evidenced by MB is set forth above.

Hunter does not particularly specify such solutions, however Lees teaches a general approach to improving ion exchange chromatographic methods for purifying polypeptides, see Abstract and Summary of the Invention.
Lees teaches washing as a step within the general approach to improving ion exchange chromatography methods, and teaches this per the Abstract. Washing as a step therefore was known to improve existing methods, including to reduce the contaminants or undesired impurities to ultralow levels, Lees Abstract, paragraph 3. This could be conducted at various points in purification using chromatography media.
Because purification of polypeptides, particularly for therapeutic applications, requires high levels of purity, see for example paragraph 4 of AF this provides a rationale to combine, and it would have been obvious to combine the teachings of Lee with those of Hunter and Gooding, to add washing steps – including after preparing a column, which would meet the limitations of claim 20.
The rationale is combining prior art elements according to known methods to yield predictable results. The Examiner finds that Hunter in view of Gooding and Lee separately included each element claimed, with one difference between the claimed invention and the collective prior art teachings being the lack of actual combination of the elements in a single prior art reference; and finds that one of ordinary skill in the art could have combined the elements as claimed by known methods in view of the knowledge in the art, and that in combination, each element merely performs the same function as it does separately; and finds that one of ordinary skill in the art would have recognized that the results of the combination were predictable. Claim 20 as best understood is directed to specifying a sequence of solutions including a preparative wash step – whether before or after loading of a protein solution; this was known in the art (Lee) to improve various purifications from an ion exchange material, and clearly 
For the claim(s) above, there would have been a reasonable expectation of success because ion exchange chromatography methods and optimizations are well known in the art of purifying polypeptides, and also no metrics of purity nor yield are set forth in the claims, so that any level of recovery and purity falls within the invention as claimed.
Accordingly, claim 20 would have been obvious.

7. 	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tran et al., Chromatographia 2007, 66, November (No. 9/10), 709-715 (Tran), in view of Yan et al., (1998) J Chromatogr A 813:187–200 12 (Yan), Nadler et al., (1996) J  Chromatogr A 743:91–98 13 (Nadler), and Karen M. Gooding, Fred E. Regnier, CRC Press, January 2002, excerpt of page 429 provided (Gooding, applied and provided 4/19/18), as applied to claim 1 above, and further in view of Hunter et al., Journal of Chromatography A, 1204 (2008) 42-47 (Hunter).
The bases of rejection of claims 1 over Tran in view of Yan, Nadler and Gooding are set forth above.
Claim 22 depends from claim 1 and specifies polypeptide amino acid sequences including the elected SEQ ID NO:1, which is to an apolipoprotein.
Tran does not purify an apolipoprotein.
Hunter, however, broadly teaches separation of recombinant apolipoprotein A-IMilano modified forms and aggregates in an industrial ion-exchange chromatography unit operation, Title.
Given the interest set forth by Hunter for separation and purification of such apolipoprotein, and the general teachings of Tran directed to improving chromatographic separation of proteins, it would have been obvious to apply Tran’s teachings, modifiable by the related teachings of Yan and Milano. There would have been a reasonable expectation of success given the results of Hunter.
Accordingly, claim 22 would have been obvious.

Response to Arguments
Applicant’s arguments with respect to claims previously rejected under this section have been considered but are moot because the new grounds of rejection, set forth above, do not rely on any specific combination of references applied in the prior rejections of record, including for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
The Examiner notes that the Hunter reference was obtained through review of relevant references cited in the 2014 paper, Angarita et al., Journal of Chromatography A, Volume 1354, 8 August 2014, Pages 18-25, copy supplied (not prior art), which includes inventor Roberto Falkenstein as a co-author (copy supplied herewith).  The Examiner also notes that the Hunter reference was not cited in any of Applicant’s IDS submissions in either the instant application or the parent application.
Applicant is reminded of the obligations under 35 CFR 1.56.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658